Dismissed and Memorandum Opinion filed July 26, 2007







Dismissed
and Memorandum Opinion filed July 26, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00371-CV
____________
 
DANA KIRK, ROBERT BINSTOCK, REICH
and BINSTOCK, NEWTON B. SCHWARTZ, SR., and LAW OFFICES OF NEWTON B. SCHWARTZ,
SR., Appellants
 
V.
 
CYNTHIA SANFORD, NEIL SANFORD, and
PAULA WELCH, Appellees
 

 
On Appeal from the 405th District
Court
Galveston County,
Texas
Trial Court Cause No.
06CV0833
 

 
M E M O R
A N D U M  O P I N I O N
This is
an attempted accelerated appeal from an interlocutory order signed April 9,
2007.  The clerk=s record was filed on May 4, 2007.  Appellants raise one
issue challenging the trial court=s denial of their motion to transfer
venue.  Appellees claim there is no interlocutory appeal from the trial court=s order and the appeal should be
dismissed.  We dismiss the appeal.




The
underlying suit involves claims of negligence, gross negligence, breach of
contract, fraud, and breach of fiduciary duty brought by appellees.  Appellants
filed motions to transfer venue pursuant to section 15.002(a) of the Texas
Civil Practices and Remedies Code.  Tex.
Civ. Prac. & Rem. Code Ann. ' 15.002(a) (Vernon 2002).   
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  Section 15.064 of the Texas
Civil Practice and Remedies Code specifically provides that no interlocutory
appeal lies from the trial court=s venue determination.  Tex. Civ. Prac. & Rem. Code Ann. ' 15.064(a) (Vernon 2002).  Although
section 15.003 allows interlocutory appeal from a trial court=s order concerning intervention or
joinder, there is no provision for interlocutory appeal of a trial court=s finding that venue is proper.  American
Home Prods. Corp. v. Clark, 38 S.W.3d 92, 96 (Tex. 2000). 
Accordingly,
this court has no jurisdiction to entertain this appeal.
The
appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
26, 2007.
Panel consists of Justices Yates, Edelman, and
Seymore.